 Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 1 of 24 PageID #: 149



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

                                 )
EASTON TECHNICAL PRODUCTS, )                            No.: 1:18-cv-01222-RGA
Utah corporation,                )
                                 )
                                 )
                      Plaintiff, )                      (Jury Trial Demanded)
vs.                              )
                                 )
FERADYNE OUTDOORS, LLC, a )
Delaware corporation,            )
                                 )
                      Defendant. )
                                 )

   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM

        Defendant FeraDyne Outdoors, LLC (“FeraDyne”), through its undersigned

attorneys, hereby answers the corresponding paragraphs of Plaintiff Easton Technical

Products’ (“Easton’s”) Complaint as follows:

                                           PARTIES

        1.         FeraDyne is without sufficient information to admit or deny the allegations

set forth in paragraph 1 of Plaintiff’s Complaint and thus denies those allegations.

        2.         FeraDyne is without sufficient information to admit or deny the allegations

set forth in paragraph 2 of Plaintiff’s Complaint and thus denies those allegations.

        3.         FeraDyne admits the allegations set forth in paragraph 3 of Plaintiff’s

Complaint.

        4.         FeraDyne admits the allegations set forth in paragraph 4 of Plaintiff’s

Complaint.



PHIL1 7332255v.1
 Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 2 of 24 PageID #: 150



                                 JURISDICTION AND VENUE

        5.         FeraDyne admits that Plaintiff asserted claims against FeraDyne for alleged

patent infringement. FeraDyne denies the remaining allegations set forth in paragraph 5

of Plaintiff’s Complaint.

        6.         FeraDyne denies the allegations set forth in paragraph 6 of Plaintiff’s

Complaint.

        7.         FeraDyne denies the allegations set forth in paragraph 7 of Plaintiff’s

Complaint.

                                  GENERAL ALLEGATIONS

        8.         FeraDyne is without sufficient information to admit or deny the allegations

set forth in paragraph 8 of Plaintiff’s Complaint and thus denies those allegations.

        9.         FeraDyne is without sufficient information to admit or deny the allegations

set forth in paragraph 9 of Plaintiff’s Complaint and thus denies those allegations.

        10.        FeraDyne is without sufficient information to admit or deny the allegations

set forth in paragraph 10 of Plaintiff’s Complaint and thus denies those allegations.

        11.        FeraDyne is without sufficient information to admit or deny the allegations

set forth in paragraph 11 of Plaintiff’s Complaint and thus denies those allegations.

        12.        FeraDyne is without sufficient information to admit or deny the allegations

set forth in paragraph 12 of Plaintiff’s Complaint and thus denies those allegations.

        13.        FeraDyne denies the allegations set forth in paragraph 13 of Plaintiff’s

Complaint.




                                                 2
PHIL1 7332255v.1
 Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 3 of 24 PageID #: 151



        14.        FeraDyne denies the allegations set forth in paragraph 14 of Plaintiff’s

Complaint.

        15.        FeraDyne denies the allegations set forth in paragraph 15 of Plaintiff’s

Complaint.

        16.        FeraDyne affirmatively states that the document attached as Exhibit E to

Plaintiff’s Complaint speaks for itself. FeraDyne denies the allegations in paragraph 16

of Plaintiff’s Complaint to the extent that they are inconsistent with, or vary from, the

plain language set forth in Exhibit E.

        17.        FeraDyne affirmatively states that the document attached as Exhibit F to

Plaintiff’s Complaint speaks for itself. FeraDyne denies the allegations in paragraph 17

of Plaintiff’s Complaint to the extent that they are inconsistent with, or vary from, the

plain language set forth in Exhibit F.

        18.        FeraDyne affirmatively states that the document attached as Exhibit G to

Plaintiff’s Complaint speaks for itself. FeraDyne denies the allegations in paragraph 18

of Plaintiff’s Complaint to the extent that they are inconsistent with, or vary from, the

plain language set forth in Exhibit G.

                      FIRST CAUSE OF ACTION
      (PATENT INFRINGEMENT UNDER 35 U.S.C. § 271 OF ‘859 PATENT)

        19.        FeraDyne realleges and incorporates by reference each and every response

set forth in Paragraphs 1-18 above.

        20.        FeraDyne denies the allegations set forth in paragraph 20 of Plaintiff’s

Complaint.


                                               3
PHIL1 7332255v.1
 Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 4 of 24 PageID #: 152



        21.        FeraDyne denies the allegations set forth in paragraph 21 of Plaintiff’s

Complaint.

        22.        FeraDyne denies the allegations set forth in paragraph 22 of Plaintiff’s

Complaint.

        23.        FeraDyne denies the allegations set forth in paragraph 23 of Plaintiff’s

Complaint.

        24.        FeraDyne denies the allegations set forth in paragraph 24 of Plaintiff’s

Complaint.

                      SECOND CAUSE OF ACTION
       (PATENT INFRINGEMENT UNDER 35 U.S.C. §271 OF ‘618 PATENT)

        25.        FeraDyne realleges and incorporates by reference each and every response

set forth in Paragraphs 1-24 above.

        26.        FeraDyne denies the allegations set forth in paragraph 26 of Plaintiff’s

Complaint.

        27.        FeraDyne denies the allegations set forth in paragraph 27 of Plaintiff’s

Complaint.

        28.        FeraDyne denies the allegations set forth in paragraph 28 of Plaintiff’s

Complaint.

        29.        FeraDyne denies the allegations set forth in paragraph 29 of Plaintiff’s

Complaint.

        30.        FeraDyne denies the allegations set forth in paragraph 30 of Plaintiff’s

Complaint.


                                               4
PHIL1 7332255v.1
 Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 5 of 24 PageID #: 153



                      THIRD CAUSE OF ACTION
      (PATENT INFRINGEMENT UNDER 35 U.S.C. § 271 OF ‘504 PATENT)

        31.        FeraDyne realleges and incorporates by reference each and every response

set forth in Paragraphs 1-30 above.

        32.        FeraDyne denies the allegations set forth in paragraph 32 of Plaintiff’s

Complaint.

        33.        FeraDyne denies the allegations set forth in paragraph 33 of Plaintiff’s

Complaint.

        34.        FeraDyne denies the allegations set forth in paragraph 34 of Plaintiff’s

Complaint.

        35.        FeraDyne denies the allegations set forth in paragraph 35 of Plaintiff’s

Complaint.

        36.        FeraDyne denies the allegations set forth in paragraph 36 of Plaintiff’s

Complaint.

                     FOURTH CAUSE OF ACTION
      (PATENT INFRINGEMENT UNDER 35 U.S.C. § 271 OF ‘001 PATENT)

        37.        FeraDyne realleges and incorporates by reference each and every response

set forth in Paragraphs 1-36 above.

        38.        FeraDyne denies the allegations set forth in paragraph 38 of Plaintiff’s

Complaint.

        39.        FeraDyne denies the allegations set forth in paragraph 39 of Plaintiff’s

Complaint.




                                               5
PHIL1 7332255v.1
 Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 6 of 24 PageID #: 154



        40.        FeraDyne denies the allegations set forth in paragraph 40 of Plaintiff’s

Complaint.

        41.        FeraDyne denies the allegations set forth in paragraph 41 of Plaintiff’s

Complaint.

        42.        FeraDyne denies the allegations set forth in paragraph 42 of Plaintiff’s

Complaint.

                                      PRAYER FOR RELIEF

        To the extent that any response is required, FeraDyne denies that Easton is entitled

to any relief, judgment, or order with respect to FeraDyne whatsoever.

                                   AFFIRMATIVE DEFENSES

         Without admitting or acknowledging that it bears the burden of proof as to any of

the defenses set forth herein, FeraDyne alleges the following as affirmative defenses to

the Complaint and the relief sought therein:

                             FIRST AFFIRMATIVE DEFENSE
                       (FAILURE TO STATE A CLAIM FOR RELIEF)

        43.        The Complaint fails to state a claim upon which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE
                                 (NON-INFRINGEMENT)

        44.        FeraDyne has not infringed, and is not infringing any valid and enforceable

claim of the ‘859 Patent, the ‘618 Patent, the ‘504 Patent, and/or the ‘001 Patent

(hereinafter referred to collectively as the “Asserted Patents”), willfully or otherwise,

directly or indirectly, by inducement or contributory infringement, literally or by

application of the doctrine of equivalents.


                                                 6
PHIL1 7332255v.1
 Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 7 of 24 PageID #: 155



                              THIRD AFFIRMATIVE DEFENSE
                                     (INVALIDITY)

        45.        Some or all of the claims of the Asserted Patents are invalid for failure to

satisfy one or more of the requirements for patentability of Title 35 of the United States

Code, including, but not limited to, 35 U.S.C. §§ 102, 103, and/or 112.

        46.        For example, U.S. Patent No. 4,234,190 (“the ‘190 Patent”) to Airhart, a

true and correct copy of which is attached hereto as Exhibit 1, describes a carbon fiber

reinforced arrow. The arrow shaft described therein may fit internal components and has

dimensions and exhibits characteristics as claimed in the Asserted Patents. Therefore, the

claims of each of the Asserted Patents are invalid under 35 U.S.C. § 102 as being

anticipated at least by the ‘190 Patent.

        47.        The 2003-2004 Lancaster Archery Supply Archery Catalog, a true and

correct copy of pages of which are attached hereto as Exhibit 2, describes Eastman’s

Medallion carbon arrow shafts (“Eastman’s Medallion Arrow Shafts”) as does the 2004

Eastman Outfitters Product Guide, a true and correct copy of pages of which are attached

hereto as Exhibit 3. The Eastman Medallion Arrow Shafts existed in the marketplace

prior to the priority date of the Asserted Patents, and they reduce to practice technology

that was publicly available and/or publicly disclosed prior to the priority date of the

Asserted Patents.         Eastman’s Medallion Arrow Shafts include internal component

systems having dimensions and exhibiting characteristics as claimed in the Asserted

Patents. Therefore, the claims of each of the Asserted Patents are invalid under 35 U.S.C.

§ 102 as being anticipated at least by the Eastman Medallion Arrow Shafts.


                                                 7
PHIL1 7332255v.1
 Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 8 of 24 PageID #: 156



          48.      A third-party company known as AFC marketed and sold arrow shafts

(“AFC’s Arrow Shafts”) prior to the priority date of the Asserted Patents. AFC’s Arrow

Shafts included, but are not necessarily limited to, the following products: AFC XL Accel

2300; AFC Pape’s Advantage 2400; AFC Max II 2400; AFC Accel 2200; AFC V-Max

2400; and AFC Accel 2400. AFC’s Arrow Shafts may fit internal components and have

dimensions and exhibit characteristics as claimed in the Asserted Patents. Therefore, the

claims of each of the Asserted Patents are invalid under 35 U.S.C. § 102 as being

anticipated at least by the AFC Arrow Shafts.

          49.      The 1991 Lancaster Archery Supply Catalog, a true and correct copy of

pages of which are attached hereto as Exhibit 4, describes Easton’s A/C/C arrow shafts

(“Easton’s A/C/C Arrow Shafts”) with internal fit nock and inserts and having

dimensions and exhibiting characteristics as claimed in the Asserted Patents. Therefore,

the claims of each of the Asserted Patents are invalid under 35 U.S.C. § 102 as being

anticipated at least by the 1991 Lancaster Archery Catalog and Easton’s A/C/C Arrow

Shafts.

          50.      U.S. Patent No. 6,554,725 (“the ‘725 Patent”) to Schaar, a true and correct

copy of which is attached hereto as Exhibit 5, describes a fiber reinforced arrow. The

arrow shaft described therein may fit internal components and has dimensions and

exhibits characteristics as claimed in the Asserted Patents. Therefore, the claims of each

of the Asserted Patents are invalid under 35 U.S.C. § 102 as being anticipated at least by

the ‘725 Patent.



                                                 8
PHIL1 7332255v.1
 Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 9 of 24 PageID #: 157



        51.        The Asserted Patents are invalid under 35 U.S.C. § 103 as being obvious

based on at least some prior art. For example, the claims of the Asserted Patents are

obvious in view of one or more of the 1991 Lancaster Archery Supply Catalog and

Easton’s A/C/C Arrow Shafts, the ‘190 Patent, the ‘725 Patent, Eastman’s Medallion

Arrow Shafts, and AFC’s Arrow Shafts.

        52.        The Asserted Patents are invalid under 35 U.S.C. § 112 for being indefinite.

For example, one or more claims of the Asserted Patents recite inconsistent terms,

include terms lacking antecedent basis, and do not particularly point out and distinctly

claim or clearly recite the metes and bounds of the subject matter deemed to be the

alleged invention.

                FOURTH AFFIRMATIVE DEFENSE
  (PROSECUTION HISTORY DISCLAIMER AND PROSECUTION HISTORY
                          ESTOPPEL)

        53.        FeraDyne reserves the right to assert that Easton is barred under the

doctrine of prosecution history disclaimer from asserting any claim construction that

would cause any claim of any of the Asserted Patents to read on FeraDyne’s products or

activities, and is further barred from asserting a claim for infringement under the doctrine

of equivalents by the doctrine of prosecution history estoppel.

                              FIFTH AFFIRMATIVE DEFENSE
                                  (FAILURE TO MARK)

        54.        To the extent Easton has failed to mark any product covered by any of the

claims of the Asserted Patents, 35 U.S.C. § 287 limits recovery to any damages Easton

allegedly incurred subsequent to actual notice to FeraDyne of the alleged infringement.


                                                 9
PHIL1 7332255v.1
Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 10 of 24 PageID #: 158



                              SIXTH AFFIRMATIVE DEFENSE
                              (ADEQUATE REMEDY AT LAW)

        55.        No basis exists for the grant of equitable relief to Easton because Easton

has an adequate remedy at law if there is ultimately a finding of infringement of any of

the claims of the Asserted Patents.

                            SEVENTH AFFIRMATIVE DEFENSE
                                  (UNCLEAN HANDS)

        56.        No basis exists for the grant of equitable relief to Easton because Easton

has unclean hands.

                             EIGHTH AFFIRMATIVE DEFENSE
                                 (INJUNCTIVE RELIEF)

        57.        No basis exists for injunctive relief as Easton has, at a minimum, an

adequate remedy at law and no irreparable alleged injury.

                              NINTH AFFIRMATIVE DEFENSE
                                (INEQUITABLE CONDUCT)

        58.        On or about August 23, 2006, as part of the patent prosecution process for

the Asserted Patents, Teddy D. Palomaki, Vice President of Product Development for

Easton Technical Products, Inc., submitted a declaration under 37 CFR § 1.132 to the

United States Patent and Trademark Office.             Among other things, Mr. Palomaki

represented that “Figure 12 of the above-referenced patent application illustrates that the

arrow shaft of this invention is new and unique in its combination of spine and outside

diameter.”




                                                10
PHIL1 7332255v.1
Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 11 of 24 PageID #: 159



          59.      Figure 12 disclosed as prior art the following arrow shafts along with their

outside diameter and spine combinations: ICS Hunter; Evolution; Epic; Lightspeed;

Excel/Hawk; Gold Tip – Black; Carbon Express – CX; and Blackhawk – Vapor.

          60.      At all material times during the patent prosecution process, Mr. Palomaki

and Easton knew of Easton’s A/C/C Arrow Shafts and the 1991 Lancaster Archery

Supply Catalog that marketed Easton’s A/C/C Arrow Shafts, but failed to disclose this

prior art to the United States Patent and Trademark Office.

          61.      Upon information and belief, at all material times during the patent

prosecution process, Mr. Palomaki and Easton also knew of the following prior art and

other prior art but failed to disclose it to the United States Patent and Trademark Office:

the ‘190 Patent, the ‘725 Patent, Eastman’s Medallion Arrow Shafts, and AFC’s Arrow

Shafts.

          62.      Upon information and belief, the United States Patent and Trademark

Office would not have allowed the claims that are at issue in this litigation had it been

aware of this undisclosed prior art.

          63.      In addition, upon information and belief, Mr. Palomaki and Easton acted

with specific intent to deceive the United States Patent and Trademark Office. Upon

information and belief, Mr. Palomaki and Easton engaged in a pattern of lack of candor,

including repeatedly making factual representations to the United States Patent and

Trademark Office contrary to the true information they had in their files. Mr. Palomaki

and Easton thus engaged in inequitable conduct and violated their duty of disclosure.



                                                11
PHIL1 7332255v.1
Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 12 of 24 PageID #: 160



        64.        Mr. Palomaki’s and Easton’s inequitable conduct and violation of their duty

of disclosure renders all of the claims of the ‘859 Patent, the ‘618 Patent, the ‘504 Patent,

and the ‘001 Patent unpatentable or invalid.

                              TENTH AFFIRMATIVE DEFENSE
                                      (RESERVED)

        65.        FeraDyne reserves the right to supplement its affirmative defenses as they

may arise during discovery in this matter.

                               FERADYNE’S COUNTERCLAIMS

        Defendant FeraDyne Outdoors, LLC (“FeraDyne”) for its Counterclaim against

Plaintiff Easton Technical Products (“Easton”), states and alleges as follows:

                                            PARTIES

        1.         FeraDyne is a corporation organized and existing under the laws of the

state of Delaware.

        2.         Upon information and belief, Easton is a corporation organized and existing

under the laws of the State of Utah that maintains its principal place of business in Salt

Lake City, Utah.

                                 JURISDICTION AND VENUE

        3.         These counterclaims arise under federal statutory law, including 35 U.S.C.

§ 271 et seq. Accordingly, this Court has subject matter jurisdiction over these

counterclaims pursuant to 28 U.S.C. §§ 1331 and 1338(a).

        4.         Upon information and belief, venue is proper in this judicial district

pursuant to 28 U.S.C. §§ 1391(b) and (c). Venue and jurisdiction are proper within this

District because, inter alia, Easton has sought the benefit of this forum for this litigation.

                                                12
PHIL1 7332255v.1
Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 13 of 24 PageID #: 161



                                   FACTUAL BACKGROUND

        5.         Easton has alleged that it owns U.S. Patent Nos. 7,004,859 (“the ‘859

Patent”), 7,270,618 (“the ‘618 Patent”), 7,374,504 (“the ‘504 Patent”), and 7,608,001

(“the ‘001 Patent”) (hereinafter referred to collectively as the “Asserted Patents”), and

has filed the Complaint in this action alleging that FeraDyne infringes the Asserted

Patents.

        6.         FeraDyne denies that it infringes or has infringed, directly or indirectly, any

valid and enforceable claim of any of the Asserted Patents.

        7.         FeraDyne further asserts that one or more claims of the Asserted Patents are

invalid.

        8.         There is an actual, immediate, and justiciable controversy between

FeraDyne and Easton regarding the infringement and validity of the Asserted Patents.

                FIRST COUNTERCLAIM FOR DECLARATORY RELIEF
                (NON-INFRINGEMENT OF THE ASSERTED PATENTS)

        9.         FeraDyne realleges and incorporates by reference each and every

admission, denial, and averment of this Answer and Counterclaim as though set forth

fully herein.

        10.        FeraDyne does not and has not infringed any valid and enforceable claim of

any of the Asserted Patents, directly or indirectly, by inducement or contributory

infringement, literally or under the doctrine of equivalents.




                                                  13
PHIL1 7332255v.1
Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 14 of 24 PageID #: 162



        11.        FeraDyne is entitled to a declaratory judgment of this Court stating that

FeraDyne has not infringed and does not infringe any of the Asserted Patents in any

manner whatsoever.

              SECOND COUNTERCLAIM FOR DECLARATORY RELIEF
                  (INVALIDITY OF THE ASSERTED PATENTS)

        12.        FeraDyne realleges and incorporates by this reference each and every

admission, denial, and averment of this Answer and Counterclaim as though set forth

fully herein.

        13.        Each of the asserted claims of the Asserted Patents is invalid for failure to

comply with the requirements of patentability set forth in 35 U.S.C. §§ 102, 103, and/or

112.

        14.        For example, U.S. Patent No. 4,234,190 (“the ‘190 Patent”) to Airhart, a

true and correct copy of which is attached hereto as Exhibit 1, describes a fiber reinforced

arrow. The arrow shaft described therein may fit internal components having a spine

between about 0.340 and about 0.525 inch, the shaft “having a wall thickness of from

0.022 to 0.032 inch with an internal diameter of from 0.19 to 0.26 inch.” Therefore, the

claims of each of the Asserted Patents are invalid under 35 U.S.C. § 102 as being

anticipated at least by the ‘190 Patent.

        15.        The 2003-2004 Lancaster Archery Supply Archery Catalog, a true and

correct copy of pages of which are attached hereto as Exhibit 2, as well as the 2004

Eastman Outfitters Product Guide, a true and correct copy of pages of which are attached

hereto as Exhibit 3, describe Eastman’s Medallion Arrow Shafts. Eastman’s Medallion


                                                 14
PHIL1 7332255v.1
Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 15 of 24 PageID #: 163



Arrow Shafts existed in the marketplace prior to the priority date of the Asserted Patents,

and they reduce to practice technology that was publicly available and/or publicly

disclosed prior to the priority date of the Asserted Patents. Eastman’s Medallion Arrow

Shafts may fit internal components and have dimensions and exhibit characteristics as

claimed in the Asserted Patents.

        16.        For instance, Eastman’s Medallion 450 Arrow Shaft may fit internal

components and has an outside diameter of .263 inches, a spine measurement of .438

inches, and a weight of approximately 440.7 grains. Eastman’s Medallion 500 Arrow

Shaft may fit internal components and has an outside diameter of .258 inches, a spine

measurement of .488 inches, and a weight of approximately 220.4 grains. Eastman’s

Medallion 550 Arrow Shaft may fit internal components and has an outside diameter of

.255 inches, a spine measurement of .541 inches, and a weight of approximately 210.25

grains. Therefore, the claims of each of the Asserted Patents are invalid under 35 U.S.C.

§ 102 as being anticipated at least by these Eastman Medallion Arrow Shafts.

        17.        A third-party company known as AFC marketed and sold AFC’s Arrow

Shafts prior to the priority date of the Asserted Patents. AFC’s Arrow Shafts included,

but are not necessarily limited to, the following products: AFC XL Accel 2300; AFC

Pape’s Advantage 2400; AFC Max II 2400; AFC Accel 2200; AFC V-Max 2400; and

AFC Accel 2400. AFC’s Arrow Shafts may fit internal components and have dimensions

and exhibit characteristics as claimed in the Asserted Patents.

        18.        For example, the AFC XL Accel 2300 Arrow Shaft may fit internal

components and has an outside diameter of .226 inches, a spine measurement of .4385

                                            15
PHIL1 7332255v.1
Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 16 of 24 PageID #: 164



inches, and a weight of 281.01 grains. The AFC Pape’s Advantage 2400 Arrow Shaft

may fit internal components and has an outside diameter of .239 inches, a spine

measurement of .364 inches, and a weight of 313.78 grains. The AFC Max – II 2400

may fit internal components and has an outside diameter of .242 inches, a spine

measurement of .375 inches, and a weight of 305.10 grains. Therefore, the Asserted

Patents are invalid under 35 U.S.C. § 102 as being anticipated at least by these AFC

Arrow Shafts.

        19.        The 1991 Lancaster Archery Supply Catalog, a true and correct copy of

pages of which are attached hereto as Exhibit 4, describes Easton’s A/C/C Arrow Shafts.

Easton’s A/C/C Arrow Shafts existed in the marketplace prior to the priority date of the

Asserted Patents, and they reduce to practice technology that was publicly available

and/or publicly disclosed prior to the priority date of the Asserted Patents. Easton’s

A/C/C Arrow Shafts may fit internal components and have dimensions and exhibit

characteristics as claimed in the Asserted Patents.

        20.        For instance, Easton’s A/C/C 3-18/560 Arrow Shaft may fit internal

components and has an outside diameter of .245 inches, a spine measurement of .560

inches, and a weight of approximately 226 grains. Easton’s A/C/C 3-28/500 Arrow Shaft

may fit internal components and has an outside diameter of .257 inches, a spine

measurement of .500 inches, and a weight of approximately 235 grains. Easton’s A/C/C

3-39/440 Arrow Shaft may fit internal components and has an outside diameter of .265

inches, a spine measurement of .440 inches, and a weight of approximately 244 grains.

Easton’s A/C/C 3-49/390 Arrow Shaft may fit internal components and has an outside

                                              16
PHIL1 7332255v.1
Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 17 of 24 PageID #: 165



diameter of .276 inches, a spine measurement of .390 inches, and a weight of

approximately 251 grains. Therefore, the claims of each of the Asserted Patents are

invalid under 35 U.S.C. § 102 as being anticipated at least by these Easton A/C/C Arrow

Shafts.

          21.      U.S. Patent No. 6,554,725 (the ‘725 Patent”) to Schaar, a true and correct

copy of which is attached hereto as Exhibit 5, describes a fiber reinforced arrow. The

arrow shaft described therein may fit internal components having a weight of

approximately 372.2 grains and an outside diameter in inches of .288 as claimed in the

Asserted Patents. Therefore, the claims of each of the Asserted Patents are invalid under

35 U.S.C. § 102 as being anticipated at least by the ‘725 Patent.

          22.      The Asserted Patents are invalid under 35 U.S.C. § 103 as being obvious

based on at least some prior art. For example, the claims of the Asserted Patents are

obvious in view of one or more of the 1991 Lancaster Archery Supply Catalog and

Easton A/C/C Arrow Shafts, the ‘190 Patent, the ‘725 Patent, the Eastman Medallion

Arrow Shafts, and the AFC Arrow Shafts.

          23.      The Asserted Patents are invalid under 35 U.S.C. § 112 for being indefinite.

For example, one or more claims of the Asserted Patents recite inconsistent terms and

include terms lacking antecedent basis. In addition, one or more of the claims of the

Asserted Patent attempt to define areas that are either below and to the left of a straight

line between two points on a plot of spine versus outside diameter or above and to the left

of a straight line between two points in a plot of weight versus outside diameter and,



                                                17
PHIL1 7332255v.1
Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 18 of 24 PageID #: 166



therefore, do not particularly point out and distinctly claim or clearly recite the metes and

bounds of the subject matter deemed to be the alleged invention.

        24.        FeraDyne is entitled to a declaratory judgment of this Court stating that the

asserted claims of the Asserted Patents, and the Asserted Patents themselves, are invalid.

              THIRD COUNTERCLAIM FOR DECLARATORY RELIEF
                        (INEQUITABLE CONDUCT)

        25.        FeraDyne realleges and incorporates by this reference each and every

admission, denial, and averment of this Answer and Counterclaim as though set forth

fully herein.

        26.        On or about August 23, 2006, as part of the patent prosecution process for

the Asserted Patents, Teddy D. Palomaki, Vice President of Product Development for

Easton Technical Products, Inc., submitted a declaration under 37 CFR § 1.132 to the

United States Patent and Trademark Office.              Among other things, Mr. Palomaki

represented that “Figure 12 of the above-referenced patent application illustrates that the

arrow shaft of this invention is new and unique in its combination of spine and outside

diameter.”

        27.        Figure 12 disclosed as prior art the following arrow shafts along with their

outside diameter and spine combinations: ICS Hunter; Evolution; Epic; Lightspeed;

Excel/Hawk; Gold Tip – Black; Carbon Express – CX; and Blackhawk – Vapor.

        28.        At all material times during the patent prosecution process, Mr. Palomaki

and Easton knew of Easton’s A/C/C Arrow Shafts and the 1991 Lancaster Archery

Supply Catalog that marketed Easton’s A/C/C Arrow Shafts, but affirmatively withheld


                                                 18
PHIL1 7332255v.1
Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 19 of 24 PageID #: 167



this prior art information from the examiner and from the United States Patent and

Trademark Office.

          29.      Upon information and belief, at all material times during the patent

prosecution process, Mr. Palomaki and Easton also knew of the following prior art and

other prior art but failed to disclose it to the United States Patent and Trademark Office:

the ‘190 Patent, the ‘725 Patent, Eastman’s Medallion Arrow Shafts, and AFC’s Arrow

Shafts.

          30.      The information contained in the prior art concealed by Mr. Palomaki and

Easton was material and not cumulative to the information already of record.

          31.      Upon information and belief, the information contained in the prior art was

withheld by Mr. Palomaki and Easton with the specific intent of deceiving the examiner

and the United States Patent and Trademark Office.

          32.      The information contained in the prior art concealed by Mr. Palomaki and

Easton shows that Mr. Palomaki made a false statement in his declaration when he

represented to the examiner and the United States Patent and Trademark Office that

“Figure 12 of the above-referenced patent application illustrates that the arrow shaft of

this invention is new and unique in its combination of spine and outside diameter.”

          33.      For example, Mr. Palomaki and Easton certainly knew of Easton’s very

own A/C/C Arrow Shafts, which had been marketed through the 1991 Lancaster Archery

Supply Catalog for use in connection with 110 grain and 125 grain broadhead points and

sold by Easton in the marketplace since at least as early as 1991. Mr. Palomaki and



                                                19
PHIL1 7332255v.1
Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 20 of 24 PageID #: 168



Easton knew Easton’s A/C/C Arrow Shafts may fit internal components and have

dimensions and exhibit characteristics as claimed in the Asserted Patents.

        34.        Moreover, Mr. Palomaki and Easton knew that Easton’s A/C/C 3-18/560

Arrow Shaft may fit internal components and has an outside diameter of .245 inches, a

spine measurement of .560 inches, and a weight of approximately 226 grains. Easton’s

A/C/C 3-28/500 Arrow Shaft may fit internal components and has an outside diameter of

.257 inches, a spine measurement of .500 inches, and a weight of approximately 235

grains. Easton’s A/C/C 3-39/440 Arrow Shaft may fit internal components and has an

outside diameter of .265 inches, a spine measurement of .440 inches, and a weight of

approximately 244 grains.        Easton’s A/C/C 3-49/390 Arrow Shaft may fit internal

components and has an outside diameter of .276 inches, a spine measurement of .390

inches, and a weight of approximately 251 grains.

        35.        These dimensions, and the dimensions pled above concerning the ‘190

Patent, the ‘725 Patent, Eastman’s Medallion Arrow Shafts, and AFC’s Arrow Shafts,

demonstrate that Mr. Palomaki made a false statement in his declaration when he

represented to the United States Patent and Trademark Office that “Figure 12 of the

above-referenced patent application illustrates that the arrow shaft of this invention is

new and unique in its combination of spine and outside diameter.”

        36.        Upon information and belief, the only information regarding Easton’s

A/C/C Arrow Shafts that Mr. Palomaki and Easton disclosed to the examiner and the

United States Patent Office were part of an Easton catalog dated 2004, which post-dated

the priority date for the Asserted Patents and did not reference the 110 grain and 125

                                             20
PHIL1 7332255v.1
Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 21 of 24 PageID #: 169



grain broadhead points that were marketed in the 1991 Lancaster Archery Supply

Catalog.

        37.        The prior art that Mr. Palomaki and Easton knew of, but affirmatively

withheld from the examiner and the United States Patent and Trademark Office, directly

impacts at least claim 1 of the ‘859 Patent, claim 60 of the ‘618 Patent, claim 1 of the

‘504 Patent, and claim 1 of the ‘001 Patent.

        38.        Upon information and belief, the United States Patent and Trademark

Office would not have allowed the claims that are at issue in this litigation had it been

aware of this undisclosed prior art.

        39.        In addition, upon information and belief, Mr. Palomaki and Easton acted

with specific intent to deceive the United States Patent and Trademark Office. Upon

information and belief, Mr. Palomaki and Easton engaged in a pattern of lack of candor,

including repeatedly making factual representations to the United States Patent and

Trademark Office contrary to the true information they had in their files. Mr. Palomaki

and Easton thus engaged in inequitable conduct and violated their duty of disclosure.

        40.        Mr. Palomaki’s and Easton’s inequitable conduct and violation of their duty

of disclosure renders all of the claims of the ‘859 Patent, the ‘618 Patent, the ‘504 Patent,

and the ‘001 Patent unpatentable or invalid.




                                                21
PHIL1 7332255v.1
Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 22 of 24 PageID #: 170



              FOURTH COUNTERCLAIM FOR DECLARATORY RELIEF
               (UNENFORCEABILITY OF THE ASSERTED PATENTS)

        41.        FeraDyne realleges and incorporates by this reference each and every

admission, denial, and averment of this Answer and Counterclaim as though set forth

fully herein.

        42.        FeraDyne is entitled to a declaratory judgment of this Court stating that the

asserted claims of the Asserted Patents, and the Asserted Patents themselves are invalid

and unenforceable.

                                     PRAYER FOR RELIEF

        WHEREFORE, FeraDyne respectfully requests that this Court enter judgment in

its favor and against Easton and grant the following relief:

        1.         An order that the Complaint filed by Easton be dismissed in its entirety

with prejudice, that judgment be entered in favor of FeraDyne and against Easton on all

claims set forth in the Complaint, and that Easton be denied all relief requested from

FeraDyne in the Complaint;

        2.         A judgment declaring that FeraDyne has not infringed, and is not

infringing, any valid, enforceable, and asserted claim of any of the Asserted Patents;

        3.         A judgment declaring that FeraDyne has not induced, and is not inducing,

infringement of any valid, enforceable, and asserted claim of any of the Asserted Patents;

        4.         A judgment declaring that FeraDyne has not contributed to, and is not

contributing to, the infringement of any valid, enforceable, and asserted claim of any of

the Asserted Patents;


                                                 22
PHIL1 7332255v.1
Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 23 of 24 PageID #: 171



        5.         A judgment declaring that FeraDyne has not willfully infringed, and is not

willfully infringing, any valid, enforceable, and asserted claim of any of the Asserted

Patents;

        6.         A judgment declaring that all of the claims of the Asserted Patents are

invalid and unenforceable;

        7.         An order finding that Easton and its representatives engaged in inequitable

conduct;

        8.         An order finding this is an exceptional case under 35 U.S.C. § 285, and

awarding FeraDyne its costs and fees in this action, including attorneys’ fees and

prejudgment interest thereon for actions taken by Easton including, but not limited to,

asserting infringement of one or more patents known to be or that should have been

known to be invalid and unenforceable; and

        9.         An order awarding FeraDyne such further relief as the Court deems just and

proper.

        10.        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, FeraDyne

demands a trial by jury on all issues triable of right by jury.




                                                23
PHIL1 7332255v.1
Case 1:18-cv-01222-RGA Document 8 Filed 10/29/18 Page 24 of 24 PageID #: 172



Dated: October 29, 2018
                                      KLEHR HARRISON
                                      HARVEY BRANZBURG LLP

                                      /s/ Sean M. Brennecke
                                      David S. Eagle (DE Bar No. 3387)
                                      Sean M. Brennecke (DE Bar No. 4686)
OF COUNSEL                            919 North Market Street, Suite 1000
                                      Wilmington, Delaware 19801
WINTHROP & WEINSTINE, P.A.            Tel: (302) 552-5508
Craig S. Krummen (pro hac vice        Email: deagle@klehr.com
forthcoming)                                   sbrennecke@klehr.com
225 South Sixth Street, Suite 3500
Minneapolis, Minnesota 55402          Attorneys for Defendant and
Tel: (612) 604-6400                   Counterclaim Plaintiff
Email: ckrummen@winthrop.com          FeraDyne Outdoors, LLC




                                     24
PHIL1 7332255v.1
